Citation Nr: 0002116	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  98-12 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an extension of the veteran's basic 12-year 
period of eligibility for receiving vocational rehabilitation 
training pursuant to Chapter 31, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from April 1965 to July 1968.  

In January 1997, the veteran filed an application for Chapter 
31 vocational rehabilitation benefits.  By decision in 
February 1998 of the Vocational Rehabilitation and Counseling 
psychologist of the Los Angeles, California RO, it was 
determined that the veteran's basic 12 year period of 
eligibility for Chapter 31 vocational rehabilitation had 
expired and that he did not have a serious employment 
handicap warranting an extended period of eligibility.  In 
May 1998, the veteran filed a notice of disagreement, a 
statement of the case was issued in August 1998 and a timely 
substantive appeal was received.

The veteran appeared and testified at a Travel Board hearing 
in July 1999 before the undersigned member of the Board.  


FINDINGS OF FACT

1.  Service connection is established for chronic lumbosacral 
strain.  

2.  The veteran was first notified of a compensable 
evaluation for lumbosacral strain in January 1969.

3.  The veteran's basic 12-year period of eligibility for 
receiving Chapter 31 vocational rehabilitation training 
expired in January 1981.

4.  The veteran has an employment handicap.

5.  The veteran's service connected lumbosacral strain has 
not been the cause of substantial periods of unemployment, an 
unstable work history or maladaptive behavior.


CONCLUSION OF LAW

The veteran is not entitled to an extension of his basic 
period of eligibility for receiving vocational rehabilitation 
training under Chapter 31, Title 38, United States Code.  38 
U.S.C.A. §§ 3101, 3103, 5107 (West 1991); 38 C.F.R. §§ 21.41, 
21.42, 21.44, 21.52 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107.  That is, the Board finds 
that he has presented a plausible claim.  The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

A review of the record shows that by rating decision in 
December 1968, service connection was awarded for chronic 
lumbosacral strain and a 10 percent evaluation was assigned.  
The veteran was notified of this decision by letter dated in 
January 1969.  The Board notes that the applicable law 
provides that a rehabilitation program under Chapter 31 may 
not be afforded to a veteran after the end of the 12-year 
period beginning on the date that VA notified the veteran of 
the existence of a compensable service connected disability.  
38 U.S.C.A. § 3103(a); 38 C.F.R. §§ 21.41, 21.42.  The 
veteran had until January 1981, or 12 years after the date of 
notification of a compensable award, to participate in 
vocational rehabilitation training under Chapter 31.  

In order to receive an extension of the basic 12-year period 
of eligibility to receive Chapter 31 benefits, there must be 
evidence to establish a serious employment handicap due to 
service connected disability.  The relevant evidence 
pertaining to this issue follows hereinbelow.  

A February to March 1992 VA hospital report shows that the 
veteran was admitted with a primary diagnosis of cocaine 
dependence.  The veteran was divorced, suspended from his job 
with the Postal Service and living with his girlfriend.  The 
veteran reported abuse of cocaine.  He had been using cocaine 
for 9 years with extended periods of abstinence.  He had a 
history of hepatitis (currently stable) and low back pain.  
The veteran was enrolled in an intensive psychosocial drug 
treatment program.  He was exposed to in-depth educational 
materials regarding the effects of drugs and alcohol abuse on 
work performance and interpersonal relationships.  The 
diagnosis was cocaine dependence.  A March 1992 hospital 
treatment notation shows that the veteran had 3 children by a 
first marriage.  One son was shot, another son was in jail, 
and a daughter was doing well.  The veteran came from a 
family of 7.  The veteran's family was fairly close.  The 
veteran was currently on suspension from the Post Office for 
14 days secondary to too many absences from work.

A June 1994 statement from Fred Freedman, M.D., indicates 
that the veteran had a recent exacerbation of lumbar 
radicular pain syndrome with foot drop.  A MRI showed spinal 
stenosis with no specific root impingement.  

In May 1995, Dr. Freedman indicated that the veteran 
continued to suffer from low back pain.  

On VA examination in August 1995, the veteran reported using 
Tylenol, Disalcid and Flexeril.  He was not using any 
prosthetic devices.  The veteran walked without a footdrop, 
but he had a slight right sided limp.  He was able to walk on 
heels and toes, but he had extreme difficulty with the right 
side.  When asked to squat, the veteran performed 
approximately one half of the maneuver.  He stated that he 
could not go further due to low back pain.  On palpation, 
there was tenderness elicited at the midline over the entire 
lumbar spine and in the lower left paraspinal muscles which 
represented a small degree of spasm.  Low back range of 
motion included forward flexion to 15 degrees with pain, 
backward extension to 10 degrees with pain, right and left 
lateral flexion to 20 degrees with pain, and bilateral 
rotation to 30 degrees with pain.  X-rays of the low back 
revealed minimal spondylosis of the lumbar axis, otherwise 
negative study.  The impressions included a history of 
chronic lumbosacral strain with spinal stenosis and footdrop 
now resolved, and marked pain and limitation of motion of the 
lumbosacral spine.  

By rating action in November 1996, the evaluation for chronic 
lumbosacral strain was increased from 20 percent to 40 
percent disabling.  

Dr. Freedman indicated in April 1997 that the veteran had 
been seen by several different physicians at the medical 
center for chronic pain complaints.  A course of physical 
therapy and medications was followed. 

A January 1998 Chapter 31 Counseling Initial Narrative Report 
indicates that the veteran was 49 years old.  He had been 
separated from his wife since December 1985.  His two grown 
children lived out of the home.  Reportedly, his monthly 
expenditures greatly exceeded monthly income.  He no longer 
had a car as he was unable to make car payments.  His 
driver's license had expired due to non-payment.  He relied 
on public transportation or friends to drive him to 
appointments.  

The veteran indicated that he would need education assistance 
from VA to learn a new skill.  He expressed an interest in 
the x-ray technician field.  Secondary interest was expressed 
in electronics, but his skills were out of date.  The veteran 
completed the 10th grade when he went to work for his step-
father.  He obtained his GED in 1966.  Between 1968 and 1970, 
the veteran completed under one year of attendance at the 
Sherman School of Music.  He completed some instrumental 
classes but he did not obtain a certificate.  From 1970 to 
1972, the veteran attended LA Trade Tech studying tailoring 
and fashion design.  He did not complete this course of 
study.  In 1979, the veteran attended Long Beach Community 
College and studied as a maintenance machinist.  The veteran 
did not complete this program as he obtained employment with 
the post office.  

Employment history included 6 months in 1970 as a security 
officer with the William Burns Detective Agency, 6 months in 
1971 as a security officer for Service System Security 
Company, employment from 1971 to 1972 as a security officer 
at Yelldell Security, 14 months with West Coast Detective 
Agency, from 1972 to 1973 as a security officer with the 
Department of Defense, he was unemployed in 1974, he was a 
heavy laborer at the Long Beach Naval Shipyard from 1975 to 
1976, he worked in electronics as an apprentice in 1976, from 
1976 to 1979 the veteran performed short term unskilled labor 
or was unemployed, he worked at the Naval Shipyard as a 
machinist apprentice from 1979 to 1980, and he then obtained 
employment with the U.S. Postal Service from April 1980 to 
May 1996.  

Employment with the Post Office included 8 years as a motor 
vehicle operator.  For the last 10 years the veteran worked 
as a dispatcher and dispatcher clerk.  He earned $40,000 
yearly.  The veteran was fired due to unsatisfactory 
attendance.  He indicated that he incurred a foot problem 
that was related to his service connected back strain which 
resulted in absenteeism.  He had a sedentary job but he had 
to walk about one half mile to get to his desk due to a 
broken elevator.  As a result, at times the veteran reported 
that he was unable to complete the walk, was absent from 
work, and was subsequently fired.  The veteran was going 
through a union grievance process and his arbitration had 
been pending for one year.  He had been unemployed since 
1996.  

The veteran has indicated that he has been looking from 
employment as a stock boy or doing anything else.  He had 
exhausted his unemployment benefits.  He indicated that he 
was having difficulty obtaining employment due to the fact 
that he had long term employment with the Post Office and 
then was terminated.  The veteran reported that he was 
evaluated as 40 percent disabled for his service connected 
back strain.  At the time of this interview, the veteran 
indicated that he was not currently in pain, but he was not 
comfortable.  With constant walking, the pain increased and 
when he exerted himself, there was pain in the low back, 
right leg, and mid-spine.  There had always been a spot that 
was sore to the touch.  He denied using a back brace.  The 
veteran reported ingesting Tylenol 3 for pain.  He had not 
seen a physician since he left his employment at the Post 
Office.  The veteran indicated that his condition was 
stabilized and there was nothing that could be done.  The 
veteran indicated that his back disability limited his 
walking, bending, squatting, twisting, turning at the waist 
and sitting from more than a couple of hours at a time.  The 
veteran reported that he smoked cigarettes.  He denied 
alcohol dependency or a history of substance abuse. 

During his interview, the veteran was well groomed.  He 
talked slowly and at times hesitated when attempting to 
respond to questions.  He gave and maintained eye contact, 
and was cooperative and polite.  He maintained a sitting 
position during the two encounters with the evaluator.  

Received in February 1998 was a late April 1996 letter from 
the Post Office which indicates that the charges as cited in 
an early 1996 letter (see below) were fully supported by the 
evidence and warranted the veteran's removal from employment.  

The veteran submitted a statement in August 1998 in which he 
indicated that the Post Office would not provide a statement 
indicating that he was removed from employment due to his 
service connected disability.  

Also received in August 1998 was a copy of an early April 
1996 letter from the Post Office which indicates that it was 
proposed that the veteran be removed from the Postal Service 
no sooner than 30 days from the date of receipt of the letter 
based on several bases or "charges" as referred to in the 
letter.  First, the veteran was "charged" with 
unsatisfactory attendance totaling 173.67 hours dating from 
June to December 1995; second, he was charged with 58.83 
hours of absence without leave during the same June to 
December 1995 period; third, he was charged with continued 
failure to adhere to the required work schedule for the dates 
cited in charges 1 and 2; and several additional periods were 
cited from 1994 and 1995 when the veteran was warned for 
unsatisfactory attendance, excessive absenteeism, absence 
without official leave or tardiness. 

The veteran testified in July 1999 that his employment with 
the Post Office was terminated due to unsatisfactory 
attendance; as a dispatch clerk the veteran directed 
approximately 150 trucks; he reported having trouble sitting 
for long periods of time at work; and he indicated that he 
felt that he could not perform manual labor.


II.  Analysis

At the outset, a determination must be made regarding whether 
or not the veteran has an "employment handicap" and, if so, 
if he has a "serious employment handicap".  The applicable 
laws and regulations require that the veteran have a serious 
employment handicap in order to receive an extension of 
Chapter 31 benefits beyond the 12-year eligibility period.  
The Board notes that the Court in 1995 rendered a decision 
which directly affected the adjudication of claims of 
eligibility for vocational rehabilitation training under the 
terms and conditions of Chapter 31, Title 38, United States 
Code.  In the case of Davenport v. Brown, 7 Vet. App. 476 
(1995), the Court held that the requirement of 38 C.F.R. § 
21.51(c) that a veteran's service-connected disability must 
"materially contribute" to the veteran's employment 
handicap is inconsistent with 38 U.S.C.A. § 3102 and, not 
authorized.  The Court stated further, that to the extent 
that 38 C.F.R. § 21.51(c)(2),(e),(f)(1)(ii) and (f)(2), which 
include the "materially contribute" language, requires a 
causal nexus between a veteran's service-connected disability 
and the veteran's employment handicap, those regulatory 
provisions are "unlawful and set aside." Davenport, at 486.

Pub. L. 104-275, Title I, § 101, Oct. 9, 1996, 110 Stat. 3324 
reestablished the requirement that the veteran's employment 
handicap must be the result of service-connected disability 
in order to be entitled to Chapter 31 benefits.  In this 
case, the veteran filed his current claim for Chapter 31 
benefits in January 1997, several months after Pub. L. 104-
275, Title I, § 101, Oct. 9, 1996, 110 Stat. 3324 
reestablished the requirement that the veteran's employment 
handicap must be the result of service-connected disability 
in order to be entitled to Chapter 31 benefits.  Thus, for 
the purposes of this claim, the Board will only evaluate the 
veteran's eligibility for Chapter 31 benefits in the context 
of the service connected lumbosacral strain, which is his 
only service connected disability.

The applicable law provides that a veteran shall be entitled 
to a rehabilitation program under the terms and conditions of 
Chapter 31, if the veteran is determined by the Secretary of 
Veterans Affairs to be in need of rehabilitation due to an 
employment handicap.  38 U.S.C.A. § 3102.  An employment 
handicap is defined as an impairment of the veteran's ability 
to prepare for, obtain, or retain employment consistent with 
his abilities, aptitudes, and interests.  38 U.S.C.A § 3101; 
38 C.F.R. § 21.51(b).  Impairment is defined as restrictions 
on employability caused by disabilities, negative attitude 
toward the disabled, deficiencies in education and training, 
and other pertinent factors.  38 C.F.R.  § 21.51(c)(1).  In 
this case, the RO indicated that the veteran did not have a 
serious employment handicap.  The Board has reviewed the 
record and, in light of the veteran's service connected 
lumbosacral strain, concedes that an employment handicap 
exists.  However, in order for an extension to be warranted 
under applicable law, the evidence must show that the veteran 
has a serious employment handicap.

The legal criteria governing the basic period of eligibility 
for Chapter 31 vocational rehabilitation training provide 
that the basic 12-year period of eligibility begins to run on 
the day that the VA notified the veteran of the existence of 
a compensable service-connected disability.  38 U.S.C.A. § 
3103(b)(3); 38 C.F.R. § 21.42(a).  As noted, the veteran's 
period of eligibility ended in January 1981.  38 U.S.C.A. § 
3103(c), however, permits a veteran to obtain Chapter 31 
benefits after the basic 12-year statutory period of 
eligibility provided by 38 U.S.C.A. § 3103(a) has expired if, 
on the basis of the veteran's particular employment handicap 
and need for vocational rehabilitation training, it is 
determined that (1) the veteran has a "serious employment 
handicap" and has not been previously rehabilitated to the 
point of employability, or (2) has a serious employment 
handicap, has been previously rehabilitated to the point of 
employability and the veteran can meet one of the other 
stated conditions.  38 U.S.C.A. § 3103(c); 38 C.F.R. § 21.44.

"Serious employment handicap" is defined as the significant 
impairment of the veteran's ability to obtain or maintain 
employment consistent with his abilities, aptitudes, and 
interests. 38 U.S.C.A. § 3101(7); 38 C.F.R. § 21.52(b).  A 
veteran who has been found to have an employment handicap 
shall also be held to have a serious employment handicap if 
he has: (1) a neuropsychiatric service-connected disability 
rated at thirty percent or more disabling; or (2) any other 
service-connected disability rated at fifty percent or more 
disabling.  38 C.F.R. § 21.52(c).  The veteran does not meet 
this standard as his sole service connected non-
neuropsychiatric disability is rated at 40 percent disabling.

A veteran with a nonneuropsychiatric service-connected 
disability may be found to have a serious employment handicap 
even though the disability is rated at thirty or forty 
percent disabling, when either of the following conditions 
exists: (1) the veteran has a prior history of poor 
adjustment in training and employment, and special efforts 
will be needed if the veteran is to be rehabilitated; or (2) 
the veteran's situation presents special problems due to 
nonservice-connected disability, family pressures, etc., and 
a number of special and supportive services are needed to 
effect rehabilitation.  38 C.F.R. § 21.52(d).  The veteran 
also does not meet this standard.

While the veteran's non-neuropsychiatric service-connected 
disability, chronic lumbosacral strain, is rated as 40 
percent disabling, the veteran does not have a prior history 
of poor adjustment in training and employment.  The veteran 
maintained his employment with the Post Office for over 16 
years.  The April 1996 letter of proposed termination to the 
veteran from the Post Office included 3 charges or reasons 
for the putative removal.  All 3 charges dealt with 
unsatisfactory attendance, excessive absenteeism, absence 
without leave or tardiness.  No reference was made to the 
veteran's service connected lumbosacral strain.  In fact, the 
veteran indicated in an August 1998 letter that the Post 
Office would not provide a statement indicating that he was 
removed from employment due to his service connected 
disability.  The record, in short, does not reflect that his 
service-connected disability prevented him from obtaining and 
sustaining employment.  

There is no evidence that special efforts would be needed for 
the veteran to be rehabilitated.  Likewise, there is no 
evidence that the veteran's situation presents special 
problems due to family pressures, etc., or that a number of 
special and supportive services are needed to effect 
rehabilitation.  While it was noted in the January 1998 
report that the veteran had been separated from his wife 
since 1985, his two grown children did not live with the 
veteran.  The veteran has not contended nor is there any 
evidence that he is under any family pressure at this time.

VA regulations state that a counseling psychologist in the 
Vocational Rehabilitation and Counseling Division shall make 
determinations of serious employment handicap.  38 C.F.R. § 
21.52(f).  In this case, the Vocational Rehabilitation and 
Counseling Division determined in January 1998 that the 
veteran does not have a serious employment handicap and the 
Board concurs with this determination.  As noted, the veteran 
maintained steady employment until May 1996 and he had a 
satisfactory work history.  Moreover,  special problems due 
to family pressure and a need for rehabilitation have not 
been established.

In sum, the Board concludes that the veteran does not have a 
serious employment handicap.  Although the Board understands 
the veteran's desire to continue his education in order to 
obtain further employment opportunities, he must meet the 
requisite criteria, as cited above, for an extension beyond 
his 12-year period of eligibility for receiving vocational 
rehabilitation training pursuant to the provisions of Chapter 
31, Title 38, United States Code.  He does not meet the 
requisite criteria. The preponderance of the evidence is 
against his claim and the benefit of the doubt 

is not for application. 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an extension of the veteran's basic 12-year 
period of eligibility for receiving vocational rehabilitation 
training pursuant to Chapter 31, Title 38, United States Code 
is denied.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

